Citation Nr: 0120910	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left shoulder 
bursitis with impingement.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for degenerative joint 
disease of the hips, upper back, neck, shoulders, left elbow, 
wrists, fingers, and hands.

4.  Entitlement to service connection for obsessive 
compulsive disorder.

5.  Entitlement to service connection for oxygen deficiency.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for degenerative joint 
disease of the feet and toes.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder condition with impingement.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of both knees.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vascular headaches.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the ankles.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right elbow.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder with sleep deprivation.  

16.  Entitlement to service connection for bilateral foot 
disability.

17.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active duty in September 1991 after 
more than 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the issues of entitlement to service 
connection for a bilateral foot disorder and entitlement to 
service connection for granulomatous disease of the lungs 
were originally remanded to the RO by the Board in a February 
1996 decision.  The RO did not issue a subsequent rating 
decision addressing these issues until April 1999, at which 
time the issues were denied and incorrectly described as new 
and material.  Thus, these issues remain before the Board for 
appellate consideration. 

In May 2000, the veteran filed a claim of entitlement to 
individual unemployability.  The Board also notes that in a 
December 2000 VA Form 9, the appellate requested entitlement 
to an increased evaluation of his service-connected 
lumbosacral strain and hearing loss.  These issues are 
referred to the RO for appropriate action.

In a VA Form 9 received in June 2001, the veteran listed 
approximately 191 disorders which appear to have been taken 
in sequence from VA's Schedule for Rating Disabilities.  A 
memorandum in the claims file appears to document advice from 
the veteran's representative not to submit this list of 
disorders in connection with this appeal.  After reviewing 
this list of disorders, the Board declines to view this 
communication as a reasonable attempt to raise new claims for 
disabilities other than those which are already in appellate 
status as listed on the first page of this remand.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation eliminated the well-
grounded claim requirement and provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In connection with the veteran's various claims, it would 
appear that the provisions of the new legislation require 
comprehensive VA medical examinations in order to assist the 
veteran with these claims.  While some examinations have been 
conducted, it appears that almost five years have passed 
since such examinations.  Given the nature of many of the 
claimed disorders, the Board believes that current 
examinations are necessary to allow for informed appellate 
review. 

The Board also notes that a number of items of medical 
evidence has been submitted by the veteran directly to the 
Board with waivers of preliminary RO review.  The Board 
hereby directs the RO's attention to such new evidence in 
view of the need for further action as outlined above. 

Review of the record reveals numerous efforts by the RO to 
clarify and develop the issues on appeal.  The Board 
recognizes the numerous issues as well as the fact that 
certain issues may overlap to some degree.  For example, the 
obsessive compulsive disorder and depressive disorder issues, 
while listed separately, involve essentially a claim of 
service connection for psychiatric disability.  Because of 
the fact that numerous claims are involved and in view of the 
overlapping nature of certain of those claims, the Board 
stresses to the veteran and his representative that any 
clarification which they may offer will help to expedite the 
adjudication process and allow the RO to direct its limited 
resources toward development of only those disorders upon 
which the veteran is actually basing his claims.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  In this regard, 
any pertinent VA medical records (not 
already in the claims file) documenting 
ongoing treatment should be obtained an 
made of record.  The veteran should also 
be asked to identify any private medical 
care providers who have been providing 
treatment for the disorders in questions.  
The RO should then take appropriate 
action to request pertinent records from 
such private medical care providers as 
the veteran may identify.  

2.  The veteran should then be scheduled 
for special VA orthopedic examination(s) 
to:  a) ascertain the current severity of 
the veteran's service-connected left 
shoulder bursitis with impingement, and; 
b) ascertain the nature and etiology of 
the claimed disorders of the:  hips, 
knees, cervical spine, upper back, 
ankles, elbows, feet, toes, neck, 
shoulders, wrists, fingers, and hands, as 
well as the claimed fibromyalgia.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  All medically indicated 
special studies and tests, including x-
ray studies if deemed medically 
advisable, should be accomplished.  All 
clinical and special test findings should 
be clearly reported as well as diagnoses 
for any of the claimed disorders found to 
be present.  As to each such current 
disorder medically diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder was manifested during 
service or is otherwise related to 
service.  

With regard to the examination for the 
service-connected left shoulder bursitis 
with impingement, the examiner should 
report all clinical and special test 
findings to allow for evaluation under 
applicable VA diagnostic criteria.  Range 
of motion testing should include 
observation for any additional functional 
loss due to pain, fatigue, weakness 
and/or incoordination.  

3.  The veteran should be scheduled for a 
special VA gastrointestinal examination 
to ascertain the nature and etiology of 
the claimed gastroenteritis.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  All medically indicated 
special studies and tests should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
as well as diagnoses for any 
gastrointestinal disorders found to be 
present.  As to each such current 
gastrointestinal disorder medically 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder was 
manifested during service or is otherwise 
related to service.

4.  The veteran should also be scheduled 
for a special VA psychiatric examination 
to ascertain the nature and etiology of 
the claimed obsessive compulsive disorder 
and depressive disorder with sleep 
deprivation.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  All medically 
indicated special studies and tests 
should be accomplished.  All clinical and 
special test findings should be clearly 
reported as well as diagnoses for any 
psychiatric disorders found to be 
present.  As to each such current 
psychiatric disorder medically diagnosed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such disorder was manifested 
during service or is otherwise related to 
service.

5.  The veteran should also be scheduled 
for a special VA respiratory examination 
to ascertain the nature and etiology of 
the claimed lung disorder and oxygen 
deficiency.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  All medically 
indicated special studies and tests, 
including x-ray studies if deemed 
medically advisable, should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
as well as diagnoses for any respiratory 
disorders found to be present.  As to 
each such current respiratory disorder 
medically diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such disorder 
was manifested during service or is 
otherwise related to service.

6.  The veteran should also be scheduled 
for a special VA neurological examination 
for the purpose of ascertaining the 
nature and etiology of the claimed 
vascular headaches.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner(s) in 
connection with the examination(s).  All 
medically indicated special studies and 
tests should be accomplished.  All 
clinical and special test findings should 
be clearly reported as well as diagnoses 
for any headache disorder(s) found to be 
present.  As to each such current 
headache disorder medically diagnosed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such disorder was manifested 
during service or is otherwise related to 
service.

7.  After completion of the above, the RO 
should review the expanded record, 
including items of evidence which the 
veteran has submitted directly to the 
Board, and determine whether the 
veteran's claims can be granted.  The 
RO's consideration of the issues should 
involve either a de novo merits analysis, 
or the new and material evidence 
analysis, as the case may be with regard 
to the particular issues.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing every 
issue which remains denied.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to comply with the assistance 
provisions of the Veterans Claims Assistance Act of 2000 and 
to ensure a proper record to allow for informed appellate 
review.  The veteran and his representative have the right to 
submit additional evidence and argument in connection with 
the matters addressed by the Board in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


